DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
•	This action is in reply to the amendments filed on 04/21/2022.
•	Claims 1-2, 4, 8-9, and 15 have been amended and are hereby entered.
•	Claims 1-20 are currently pending and have been examined. 
•	This action is made FINAL.

Response to Arguments
Applicant’s arguments filed April 21, 2022 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to 35 USC § 101 have been fully considered and are not persuasive.  
Regarding Applicant’s argument on page 11, that the claims are patent-eligible under 35 U.S.C. § 101, the Examiner respectfully disagrees.  Under the 2019 PEG, Step 2A, prong two, integration into a practical application requires an additional element(s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  Limitations that are not indicative of integration into a practical application are those that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea.-see MPEP 2106.05(f).  Here, the additional elements of claim 1 include a device; configuring, by the device, a browser extension of a browser; a browser session of the browser a page of a website; detecting that the user navigated the browser to a page; a user interface of the browser; receiving a user input.  The additional elements of claim 8 include one or more memories; and one or more processors, communicatively coupled to the one or more memories, configured to perform claimed functions; detect navigation, via a browser extension of a browser a browser and a browser extension of the browser, to a page of a website; receive the user input; display, via the user interface.  The additional elements of claim 15 include a non-transitory computer-readable medium storing instructions, the instructions comprising: one or more instructions that, when executed by one or more processors, cause the one or more processors to perform claimed functions; a browser session of a browser; detect, during the browser session, navigation to a page of a web site; a browser extension of the browser.  The additional elements are such that they amount to no more than mere instructions to apply the exception using generic computer components (see MPEP 2106.05(f)).
Furthermore, in determining whether a claim integrates a judicial exception into a practical application, a determination is made of whether the claimed invention pertains to an improvement in the functioning of the computer itself or any other technology or technical field (i.e., a technological solution to a technological problem).  Here, the claims recite generic computer components, i.e., a generic processor, a memory storing a computer program executable by the processor and a browser extension of a browser to perform the claimed method steps and system functions.  The processor, memory and system are recited at a high level of generality and are recited as performing generic computer functions customarily used in computer applications.  
Furthermore, the Specification describes a problem and improvement to a business or commercial process at least at [0001] and [0010]-[0011], describing how users who do not have access to a transaction account or wishing not to use a transaction account may be able to make online purchases with merchants.
The claims are not patent eligible.
Applicant’s arguments with respect to 35 USC § 103 have been fully considered and are not persuasive.  
Applicant’s arguments on page 12 with respect to the 35 USC § 103 rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
For the reasons above, Applicant’s arguments are not persuasive. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention recites an abstract idea without significantly more. Independent claims 1, 8, and 15 are directed to a method (claim 1) and an apparatus (claim 8 and claim 15).  Therefore, on its face, each independent claim 1, 8, and 15 are directed to a statutory category of invention under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan. 7, 2019) (“2019 PEG”).
Under Step 2A, Prong One of the 2019 PEG, claims 1, 8, and 15 recite, in part, a method and an apparatus of organizing human activity.  Claim 1 recites configuring to permit cash payments for online transactions; monitoring; detecting that a user navigated to a transaction page, wherein the transaction page is configured to facilitate an online transaction with the web site; detecting that the user on the transaction page; requesting the user to indicate whether a cash payment is to be made in connection with the online transaction; receiving input that indicates that the online transaction is to involve the cash payment; causing a validation code to be generated; providing the validation code to be processed; causing, based on the validation code being processed, a virtual transaction card to be generated; obtaining information associated with the virtual transaction card from a virtual transaction platform; and facilitating, by the device and using virtual card information associated with the virtual transaction card, execution of the online transaction between the user and the website.  Claim 8 recites detect a transaction page, wherein the transaction page is configured to facilitate an online transaction with the website; request, based on detecting, that a user input be provided to indicate whether a cash payment is to be made in association with the online transaction; obtain, based on input indicating that the cash payment is to be made, a validation code; display, the validation code to be processed by an authorized device in association with the cash payment; determine that the validation code was processed by the authorized device; obtain, based on the validation code being processed by the authorized device, virtual card information associated with a virtual transaction card; and facilitate, using the virtual card information associated with the virtual transaction card, the online transaction.  Claim 15 recites monitor; detect, a transaction page, wherein the transaction page is configured to facilitate an online transaction with the website; permit cash payments with the online transaction; determine that a cash payment is to be provided; generate a validation code and/or a transaction identifier to be processed in association with the cash payment; receive, based on the validation code or the transaction identifier being processed, virtual card information associated with a virtual transaction card; and facilitate execution of the online transaction using the virtual card information associated with the virtual transaction card.  The limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers commercial and legal interactions (certain methods of organizing human activity), but for the recitation of generic computer components.  The claims as a whole recite a method of organizing human activity.  The claimed inventions allows for a user to pay cash for an online transaction and to pre-stage the transaction, which is a commercial and legal interaction, specifically a commercial interaction of sales activities or behaviors.  The mere nominal recitation of a device comprising: one or more memories; and one or more processors, communicatively coupled to the one or more memories; and a non-transitory computer-readable medium storing instructions, the instructions comprising: one or more instructions executed by one or more processors do not take the claim out of the methods of organizing human activity grouping. Thus, the claims recite an abstract idea.
Under Step 2A, Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application. In particular, the additional elements of claim 1 include a device; configuring, by the device, a browser extension of a browser; a browser session of the browser a page of a website; detecting that the user navigated the browser to a page; a user interface of the browser; receiving a user input.  The additional elements of claim 8 include one or more memories; and one or more processors, communicatively coupled to the one or more memories, configured to perform claimed functions; detect navigation, via a browser extension of a browser a browser and a browser extension of the browser, to a page of a website; receive the user input; display, via the user interface.  The additional elements of claim 15 include a non-transitory computer-readable medium storing instructions, the instructions comprising: one or more instructions that, when executed by one or more processors, cause the one or more processors to perform claimed functions; a browser session of a browser; detect, during the browser session, navigation to a page of a web site; a browser extension of the browser.  The additional elements are recited at a high-level or generality (i.e., as a generic computer for monitoring and detecting a transaction page, requesting a user input to indicate cash payment to be made, causing generation and providing a validation code, and facilitating execution of the online transaction between the user and the website) such that they amount to no more than mere instructions to apply the exception using a generic computer components (see MPEP 2106.05(f)).  Furthermore, the additional elements directed to a browser, a browser session of a browser; detect, during the browser session, navigation to a page of a web site; and a browser extension of the browser simply further describe the technological environment.  Accordingly, the combination of the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.
Under Step 2B of the 2019 PEG, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements  in the claims amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  
The claims are not patent eligible.
The dependent claims have been given the full two part analysis including analyzing the additional limitations both individually and in combination.  The dependent claim(s) when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea.  Dependent claims 2-3, 5, 7, 9, 10, 12, 14, 16-17 and 20 simply further describes the technological environment.  Dependent claims 4, 6, 11, 13, and 18-19 simply help to define the abstract idea.  The additional limitations of the dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.
Viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually.  When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea. Accordingly, claim(s) 1-20 is/are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 8-12, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20130226794 A1 (“Englebardt”) in view of US 20170180343 A1 (“Ganon”), and in further view of US 20150199683 A1 (“Incedayi”).
Regarding claim 1, Englebardt discloses a method, comprising (see at least FIG. 2): 
configuring, by a device and via browser, the browser to permit cash payments for online transactions (Computing device may be a computer or mobile device/smart phone.  See at least [0022].  Computing device may access a webpage of a merchant via a web browser.  See at least [0042], [0028], and FIG. 3, a checkout screen of an ecommerce website maintained by a vendor.  See also [0057].); 
monitoring, by the device and via the browser, a browser session of the browser; detecting, by the device, via the browser, and during the browser session, that a user navigated the browser to a transaction page of a website (The device determines a user’s selection of items to purchase and present a checkout screen including presenting the option to pay using a conventional payment method or an alternative payment submission.  See at least [0042].), 
wherein the transaction page is configured to facilitate an online transaction with the web site (Ecommerce website checkout screen to facilitate an online transaction.  See at least [0019] and [0042].); 
requesting, by the device, via the browser, and based on detecting that the user navigated the browser to the transaction page, the user to indicate, via a user interface of the browser, whether a cash payment is to be made in connection with the online transaction; receiving, by the device and via the user interface, a user input that indicates that the online transaction is to involve the cash payment (Displaying on the checkout screen an option to pay cash for an online transaction with a vendor, and purchaser may select button indicating intention to utilize cash payment.  See at least [0042] and FIG. 3, Button 320.  Computing device uses viewers such as an internet browser to display applications of the computing device.  See at least [0028].  The Examiner interprets the computing device display, which can display a web browser that accesses web pages and which a user can interface with to engage with the website, as an interface of the browser.); 
causing, by the device and via the browser, a validation code to be generated (The processor of the computing device may generate a unique identifier.  See at least [0045] and FIG. 5, unique identifier 184.  The Examiner is interpreting the unique identifier as the validation code.); 
providing, by the device, via the browser, and via the user interface, the validation code to be processed (Displaying the unique identifier on the computing device.  See at least [0046] and FIG. 5, Unique Code 184.); 
causing, by the device via the browser, and based on the validation code being processed, a payment message to be generated (The user may enter the unique identifier to an ATM.  The computing device then receives a receipt confirming the successfully received payment.  The computing device then notifies the vender via a message or notification that is transmitted to the vender.  See at least [0049] and [0054]-[0055].  The Examiner interprets the computing device sending a message or notification to the vendor as the device generating a payment message.); 
obtaining, information associated with the payment message (The user may enter the unique identifier to an ATM.  The computing device then receives a receipt confirming the successfully received payment.  The computing device then notifies the vender via a message or notification that is transmitted to the vender.  See at least [0049] and [0054]-[0055].);and 
facilitating, by the device and using the payment message, execution of the online transaction between the user and the website (Based on the notification of the receipt of payment, the vendor can ship the purchased item to the purchaser.  See at least [0055].).

While Englebardt discloses a browser, Englebardt does not expressly discloses a browser extension of a browser.  Furthermore, while Englebardt discloses causing a payment message to be generated, Englebardt does not expressly disclose causing a virtual transaction card to be generated.  Furthermore, while Englebardt discloses obtaining information associated with the payment message, Englebardt does not expressly disclose obtaining information associated with the virtual transaction card from a virtual transaction platform.  Furthermore, while Englebardt discloses using the payment message, Englebardt does not expressly disclose using virtual card information associated with the virtual transaction card.

However, Ganon discloses a browser extension of a browser (Browser extension permitting selection of payment method on checkout screen of merchant webpage.  See at least [0106] and FIG. 6D at element 612, user selecting Card 1 or Card 2 as a payment option.  See also [0027].).
From the teaching of Ganon, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the browser of Englebardt to perform functions via the browser extension taught by Ganon to permit the payment methods of the browser of Englebardt, in order to minimize the risk of interception, fraud, and/or corruption (see Ganon at least at [0007]).

While Englebardt discloses causing a payment message to be generated, Englebardt does not expressly disclose causing a virtual transaction card to be generated.  Furthermore, while Englebardt discloses obtaining information associated with the payment message, Englebardt does not expressly disclose obtaining information associated with the virtual transaction card from a virtual transaction platform.  Furthermore, while Englebardt discloses using the payment message, Englebardt does not expressly disclose using virtual card information associated with the virtual transaction card.

However, Incedayi discloses causing a virtual transaction card to be generated (Customer submits necessary information to carry out a transaction.  After the necessary information is entered into the system, the information is transmitted to a bank server.  The Bank server creates a single use virtual prepaid bank card specific for the transaction.  See at least [0039]-[0041].  See also FIG. 2, steps 101-102.); 
obtaining information associated with the virtual transaction card from a virtual transaction platform (Customer submits necessary information to carry out a transaction.  After the necessary information is entered into the system, the information is transmitted to a bank server.  The Bank server creates a single use virtual prepaid bank card specific for the transaction.  See at least [0039]-[0041].  See also FIG. 2, steps 101-102.);
using virtual card information associated with the virtual transaction card (The information received from the customer and the single use virtual prepaid card number are transmitted to the member business by the bank server. The information transmitted to the member business passes like a normal web shopping transaction through the virtual POS of the member business, and the provision is received from the said virtual POS.  See at least [0041].  See also FIG. 2, steps 102-106.).
From the teaching of Incedayi, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the device of Englebardt to cause the virtual transaction card of Incedayi to be generated, and to obtain information associated with the card and to use the virtual card information taught by Incedayi to process the transaction of Englebardt, in order to improve security (see Incedayi at least at [0008]), and to enable individuals to reach products to be purchased online by paying cash to a physical shop, kiosk, ATM, or agencies, (see Incedayi at least at [0009]).

Regarding claim 2, the combination of Englebardt, Ganon, and Incedayi disclose the limitations of claim 1, as discussed above, and Englebardt further discloses causing the browser to permit the cash payments (Displaying on the checkout screen an option to pay cash for an online transaction with a vendor, and purchaser may select button indicating intention to utilize cash payment.  See at least [0042] and FIG. 3, Button 320.  Computing device uses viewers such as an internet browser to display applications of the computing device.  See at least [0028].).

While Englebardt discloses the web browser permitting cash payments, Englebardt does not expressly disclose causing the web browser to include the browser extension that is configured to permit the cash payments.  Nor does Englebardt expressly disclose wherein the user interface is associated with the browser extension.

However, Ganon discloses causing the web browser to include the browser extension that is configured to permit the cash payments; wherein the user interface is associated with the browser extension (Browser extension permitting selection of payment method on checkout screen of merchant webpage.  See at least [0106] and FIG. 6D at element 612, user selecting Card 1 or Card 2 as a payment option.  See also [0027].).
From the teaching of Ganon, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the browser of Englebardt to include the browser extension of Ganon to permit the payment methods of the browser of Englebardt, using the browser extension payment method selection technique taught by Ganon, in order to minimize the risk of interception, fraud, and/or corruption (see Ganon at least at [0007]).

Regarding claim 3, the combination of Englebardt, Ganon, and Incedayi disclose the limitations of claim 1, as discussed above, and Englebardt further discloses the user interface comprises a dialog box of the browser that is configured to permit the user to provide the user input (Use can provide input on checkout screen via button.  See at least [0042].  See also FIG. 3, Button 320 of Screen 300.  The Examiner interprets the screen with the button as the dialog box.).

Regarding claim 4, the combination of Englebardt, Ganon, and Incedayi disclose the limitations of claim 1, as discussed above, and Englebardt further discloses causing the validation code to be generated comprises: requesting the virtual transaction platform to generate the validation code to be processed by an authorized device (The processor of the device uses payment processing application to generate a unique identifier, which is provided to the user via the user interface.  See at least [0045]-[0046].  See at least FIG. 1, Payment Processing Application 170.  The user may enter the unique identifier to an ATM.  The computing device then receives a receipt confirming the successfully received payment.  See at least [0049] and [0054]-[0055].  The Examiner interprets the payment processing application as the virtual transaction platform.  The Examiner also interprets the ATM as the authorized device.); and 
receiving, from the virtual transaction platform, the validation code (The processor of the device uses payment processing application to generate a unique identifier, which is provided to the user via the user interface.  See at least [0045]-[0046].).

Regarding claim 5, the combination of Englebardt, Ganon, and Incedayi disclose the limitations of claim 4, as discussed above, and Englebardt further discloses providing the validation code comprises: presenting the validation code via the user interface to permit the authorized device to process the validation code (Displaying the unique identifier on the computing device.  See at least [0046] and FIG. 5, Unique Code 184.  The paying party provides the unique identifier displayed on the user interface as input to the ATM.  See at least [0049].).

Regarding claim 8, Englebardt discloses a device, comprising (See at least FIG. 1.): 
one or more memories (See at least [0023]-[0025].  See also FIG. 1, Memory 120 of Computing Device 105.); and 
one or more processors, communicatively coupled to the one or more memories, configured to (See at least [0023]-[0025].  See also FIG. 1, Processor 110 of Computing Device 105.): 
detect navigation, via a browser, to a transaction page of a website (The device determines a user’s selection of items to purchase and present a checkout screen including presenting the option to pay using a conventional payment method or an alternative payment submission.  See at least [0042].  Computing device may be a computer or mobile device/smart phone.  See at least [0022].  Computing device may access a webpage of a merchant via a web browser.  See at least [0042], [0028], and FIG. 3, a checkout screen of an ecommerce website maintained by a vendor.  See also [0057].), 
wherein the transaction page is configured to facilitate an online transaction with the website (Ecommerce website checkout screen to facilitate an online transaction.  See at least [0019] and [0042].); and
wherein the browser is configured to permit cash payments for the online transaction via the browser (The device determines a user’s selection of items to purchase and present a checkout screen including presenting the option to pay using a conventional payment method or an alternative payment submission.  See at least [0042].);
request, via the browser and based on detecting the navigation to the transaction page, that a user input be provided to indicate whether a cash payment is to be made in association with the online transaction (Displaying on the checkout screen an option to pay cash for an online transaction with a vendor, and purchaser may select button indicating intention to utilize cash payment.  See at least [0042] and FIG. 3, Button 320.  Computing device uses viewers such as an internet browser to display applications of the computing device.  See at least [0028].  The Examiner interprets the computing device display, which can display a web browser that accesses web pages and which a user can interface with to engage with the website, as an interface of the browser); 
obtain, based on the user input indicating that the cash payment is to be made, a validation code (The processor of the computing device may generate a unique identifier.  See at least [0045] and FIG. 5, unique identifier 184.  The Examiner is interpreting the unique identifier as the validation code); 
display, via a user interface of the browser, the validation code to be processed by an authorized device in association with the cash payment (Displaying the unique identifier on the computing device.  See at least [0046] and FIG. 5, Unique Code 184); 
determine that the validation code was processed by the authorized device; obtain, via the browser, and based on the validation code being processed by the authorized device, a payment message (The user may enter the unique identifier to an ATM.  The computing device then receives a receipt confirming the successfully received payment.  The computing device then notifies the vender via a message or notification that is transmitted to the vender.  See at least [0049] and [0054]-[0055].); and 
facilitate, using payment message, the online transaction (Based on the notification of the receipt of payment, the vendor can ship the purchased item to the purchaser.  See at least [0055].).

While Englebardt discloses a browser, Englebardt does not expressly discloses a browser extension of a browser.  Furthermore, while Englebardt discloses obtaining a payment message, Englebardt does not expressly disclose obtaining virtual card information associated with a virtual transaction card.  Furthermore, While Englecardt discloses facilitate using the payment message, the online transaction, Englebardt does not expressly disclose using the virtual card information associated with the virtual transaction card.

However, Ganon discloses a browser extension of a browser (Browser extension permitting selection of payment method on checkout screen of merchant webpage.  See at least [0106] and FIG. 6D at element 612, user selecting Card 1 or Card 2 as a payment option.  See also [0027].).
From the teaching of Ganon, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the browser of Englebardt to perform functions via the browser extension taught by Ganon to permit the payment methods of the browser of Englebardt, in order to minimize the risk of interception, fraud, and/or corruption (see Ganon at least at [0007]).

While Englebardt discloses obtaining a payment message, Englebardt does not expressly disclose obtaining virtual card information associated with a virtual transaction card.  Furthermore, While Englecardt discloses facilitate using the payment message, the online transaction, Englebardt does not expressly disclose using the virtual card information associated with the virtual transaction card.

However Incedayi discloses obtaining virtual card information associated with a virtual transaction card (Customer submits necessary information to carry out a transaction.  After the necessary information is entered into the system, the information is transmitted to a bank server.  The Bank server creates a single use virtual prepaid bank card specific for the transaction.  See at least [0039]-[0041].  See also FIG. 2, steps 101-102.);
using the virtual card information associated with the virtual transaction card (The information received from the customer and the single use virtual prepaid card number are transmitted to the member business by the bank server. The information transmitted to the member business passes like a normal web shopping transaction through the virtual POS of the member business, and the provision is received from the said virtual POS.  See at least [0040].  See also FIG. 2, steps 102-106.).
From the teaching of Incedayi, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Englebardt to obtain the virtual transaction card of Incedayi, and to use the virtual card information taught by Incedayi to process the transaction of Englebardt, in order to improve security (see Incedayi at least at [0008]), and to enable individuals to reach products to be purchased online by paying cash to a physical shop, kiosk, ATM, or agencies, (see Incedayi at least at [0009]).

Regarding claim 9, the combination of Englebardt, Ganon, and Incedayi disclose the limitations of claim 8, as discussed above.  Englebardt does not expressly disclose the user interface is associated with the browser extension of the browser.

However, Ganon discloses the user interface is associated with a browser extension of the browser (Browser extension permitting selection of payment method on checkout screen of merchant webpage.  See at least [0106] and FIG. 6D at element 612, user selecting Card 1 or Card 2 as a payment option.  See also [0027].).
From the teaching of Ganon, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the browser of Englebardt to be associated with a web browser extension, as taught by Ganon, in order to minimize the risk of interception, fraud, and/or corruption (see Ganon at least at [0007]).

Regarding claim 10, the combination of Englebardt, Ganon, and Incedayi disclose the limitations of claim 8, as discussed above.  While Englebardt discloses the one or more processors detecting the navigation to the transaction page (see Englebardt at least at [0042]), Englebardt does not expressly disclose that the one or more processors, when detecting the navigation to the transaction page, are configured to: detect that the transaction page includes at least one of: text that identifies the online transaction, a field that is associated with receiving information for the online transaction, or an executable object that is associated with executing the online transaction.

However, Ganon discloses the one or more processors, when detecting the navigation to the transaction page, are configured to: detect that the transaction page includes at least one of: text that identifies the online transaction, a field that is associated with receiving information for the online transaction, or an executable object that is associated with executing the online transaction (A user may navigate to a “Checkout” stage of a purchase transaction of a merchant website.  See at least [0100] and FIG. 6A.  A browser extension may detect a payment field in the web page.  For instance, the browser extension application may review input field identifiers for input fields in the script to search for identifiers pertaining to payment. The browser extension may detect the payment field.  See at least [0072].  The Examiner interprets the payment field as a field associated with information for the online transaction.).
From the teaching of Ganon, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Englebardt to detect the transaction page includes a field associated with receiving information for an online transaction, using the detecting technique taught by Ganon, in order to minimize the risk of interception, fraud, and/or corruption (see Ganon at least at [0007]).

Regarding claim 11, the combination of Englebardt, Ganon, and Incedayi disclose the limitations of claim 8, as discussed above, and Englebardt further discloses the one or more processors, when obtaining the validation code, are configured to generate the validation code based on information associated with the online transaction (The processor of the computing device may generate a unique identifier.  The unique identifier is generated in order to identify and/or reference a particular transaction notification and/or transaction.  See at least [0045] and FIG. 5, unique identifier 184.).

Englebardt does not expressly disclose wherein the one or more processors, when obtaining the virtual card information associated with the virtual transaction card, are configured to: send, to a virtual transaction platform, a request to generate the virtual transaction card and provide the virtual card information associated with the virtual transaction card; and receive, from the virtual transaction platform, the virtual card information associated with the virtual transaction card.

However, Incedayi discloses wherein the one or more processors, when obtaining the virtual card information associated with the virtual transaction card, are configured to: send, to a virtual transaction platform, a request to generate the virtual transaction card and provide the virtual card information associated with the virtual transaction card (Customer submits necessary information to carry out a transaction.  After the necessary information is entered into the system, the information is transmitted to a bank server.  The Bank server creates a single use virtual prepaid bank card specific for the transaction.  See at least [0039]-[0041].  See also FIG. 2, steps 101-102.); and 
receive, from the virtual transaction platform, the virtual card information associated with the virtual transaction card (The single use virtual prepaid card is transmitted to the member business by passing through a normal web shopping transaction through the virtual POS.  See at least [0041].  The virtual POS is an e-commerce website accessible through website on a user device.  See at least [0030].  See also [0040] and [0053].  The Examiner interprets the virtual prepaid card going through the virtual POS e-commerce website, the website running on a device, as receiving the virtual card information.).
From the teaching of Incedayi, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Englebardt to obtain virtual card information by sending to a virtual transaction platform a request to generate the virtual transaction card, using the technique taught by Incedayi, and to modify the one or more processors of Englebardt to receive from the virtual transaction platform the virtual card information, using the technique of Incedayi of sending virtual card information from a virtual transaction platform for a device, in order to improve security (see Incedayi at least at [0008]), and to enable individuals to reach products to be purchased online by paying cash to a physical shop, kiosk, ATM, or agencies, (see Incedayi at least at [0009]).

Regarding claim 12, the combination of Englebardt, Ganon, and Incedayi disclose the limitations of claim 8, as discussed above, and Englebardt further discloses the one or more processors, when displaying the validation code, are configured to: present the validation code via the user interface to permit the authorized device to process the validation code (Displaying the unique identifier on the computing device.  See at least [0046] and FIG. 5, Unique Code 184.  The paying party provides the unique identifier displayed on the user interface as input to the ATM.  See at least [0049].).

Regarding claim 14, the combination of Englebardt, Ganon, and Incedayi disclose the limitations of claim 8, as discussed above, and Englebardt further discloses facilitate the online transaction via an executable object of the transaction page (Button presented to user on transaction screen that when selected allows a user to engage in cash payment for online purchase.  See at least FIG. 3, Button 320 of Checkout Screen 300.)

Englebardt does not expressly disclose the one or more processors are further configured to: request user information associated with a user, wherein the one or more processors, when facilitating the online transaction, are configured to: populate corresponding user information fields of the transaction page with the user information; populate corresponding transaction account information fields with the virtual card information.  Furthermore, while Englebardt discloses facilitating the online transaction via an executable object of the transaction page, Englebardt does not expressly disclose execute the online transaction via the transaction page.

However, Incedayi discloses the one or more processors are further configured to: request user information associated with a user (Requesting the customer to enter additional information, such as name, surname, address, mobile number, etc.  See at least [0039]-[0040].).
From the teaching of Incedayi, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the one or more processors of Englebardt to request user information associated with a user, using the requesting technique taught by Incedayi, in order to improve security (see Incedayi at least at [0008]), and to enable individuals to reach products to be purchased online by paying cash to a physical shop, kiosk, ATM, or agencies, (see Incedayi at least at [0009]).

Englebardt does not expressly disclose wherein the one or more processors, when facilitating the online transaction, are configured to: populate corresponding user information fields of the transaction page with the user information; populate corresponding transaction account information fields with the virtual card information.  Furthermore, while Englebardt discloses facilitating the online transaction via an executable object of the transaction page, Englebardt does not expressly disclose execute the online transaction via the transaction page.

However, Ganon discloses wherein the one or more processors, when facilitating the online transaction, are configured to: populate corresponding user information fields of the transaction page with the user information (Populating recipient name and street address.  See at least [0107] and FIG. 6D-6E.  See also [0111].); 
populate corresponding transaction account information fields with the virtual card information (Populating card type, card number, expiration date, CVV.  See at least [0107] and FIG. 6D-6E.  See also [0111].); and 
execute the online transaction via the transaction page (Once data is populated into fields in a web page, a user may choose to submit the data through the web page.  See at least [0006].  See also [0120].).
From the teaching of Ganon, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Englebardt to prepopulate information fields, using the pre-populating technique taught by Ganon, and to modify Englebardt to execute the online transaction via the transaction page, as taught by Ganon, in order to minimize the risk of interception, fraud, and/or corruption (see Ganon at least at [0007]).

Regarding claim 15, Englebardt discloses a non-transitory computer-readable medium storing instructions, the instructions comprising (See at least [0024] and FIG. 1.): 
one or more instructions that, when executed by one or more processors, cause the one or more processors to (See at least [0023]-[0025].  See also FIG. 1, Processor 110 of Computing Device 105.): 
monitor a browser session of a browser; detect, during the browser session and via a browser, navigation to a transaction page of a web site (The device determines a user’s selection of items to purchase and present a checkout screen including presenting the option to pay using a conventional payment method or an alternative payment submission.  See at least [0042].), 
wherein the transaction page is configured to facilitate an online transaction with the website (Ecommerce website checkout screen to facilitate an online transaction.  See at least [0019] and [0042].); 
configure, via the browser, the browser to permit cash payments with the online transaction (The device determines a user’s selection of items to purchase and present a checkout screen including presenting the option to pay using a conventional payment method or an alternative payment submission.  See at least [0042].);
determine, via the browser, that a cash payment is to be provided (Displaying on the checkout screen an option to pay cash for an online transaction with a vendor, and purchaser may select button indicating intention to utilize cash payment.  See at least [0042] and FIG. 3, Button 320.  Computing device uses viewers such as an internet browser to display applications of the computing device.  See at least [0028].); 
generate a validation code and/or a transaction identifier to be processed in association with the cash payment (The processor of the computing device may generate a unique identifier.  See at least [0045] and FIG. 5, unique identifier 184.  The Examiner is interpreting the unique identifier as the validation code.); 
receive, via the browser and based on the validation code or the transaction identifier being processed, a payment message (The user may enter the unique identifier to an ATM.  The computing device then receives a receipt confirming the successfully received payment.  The computing device then notifies the vender via a message or notification that is transmitted to the vender.  See at least [0049] and [0054]-[0055].); and 
facilitate execution of the online transaction using a payment message (Based on the notification of the receipt of payment, the vendor can ship the purchased item to the purchaser.  See at least [0055].).

While Englebardt discloses a browser, Englebardt does not expressly discloses a browser extension of a browser.  Furthermore, while Englebardt discloses receiving a payment message, Englebardt does not expressly disclose receiving virtual card information associated with a virtual transaction card.  Furthermore, while Englebardt discloses facilitating execution of the online transaction using the payment message, Englebardt does not expressly disclose facilitating execution of the online transaction using the virtual card information associated with the virtual transaction card.

However, Ganon discloses determining is via a browser extension of the browser (Browser extension permitting selection of payment method on checkout screen of merchant webpage.  See at least [0106] and FIG. 6D at element 612, user selecting Card 1 or Card 2 as a payment option.  See also [0027].).
From the teaching of Ganon, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the browser of Englebardt to perform functions via the browser extension taught by Ganon to permit the payment methods of the browser of Englebardt, in order to minimize the risk of interception, fraud, and/or corruption (see Ganon at least at [0007]).

While Englebardt discloses receiving a payment message, Englebardt does not expressly disclose receiving virtual card information associated with a virtual transaction card.  Furthermore, while Englebardt discloses facilitating execution of the online transaction using the payment message, Englebardt does not expressly disclose facilitating execution of the online transaction using the virtual card information associated with the virtual transaction card.

However, Incedayi discloses receiving virtual card information associated with a virtual transaction card (Customer submits necessary information to carry out a transaction.  After the necessary information is entered into the system, the information is transmitted to a bank server.  The Bank server creates a single use virtual prepaid bank card specific for the transaction.  See at least [0039]-[0041].  See also FIG. 2, steps 101-102.);
facilitating execution of the online transaction using the virtual card information associated with the virtual transaction card (The information received from the customer and the single use virtual prepaid card number are transmitted to the member business by the bank server. The information transmitted to the member business passes like a normal web shopping transaction through the virtual POS of the member business, and the provision is received from the said virtual POS.  See at least [0040].  See also FIG. 2, steps 102-106.).
From the teaching of Incedayi, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the device of Englebardt to receive the virtual transaction card of Incedayi, and to use the virtual card information taught by Incedayi to process the transaction of Englebardt, in order to improve security (see Incedayi at least at [0008]), and to enable individuals to reach products to be purchased online by paying cash to a physical shop, kiosk, ATM, or agencies, (see Incedayi at least at [0009]).

Regarding claim 16, the combination of Englebardt, Ganon, and Incedayi disclose the limitations of claim 15, and discussed above, and Ganon further discloses the one or more instructions, that cause the one or more processors to monitor the browser session, cause the one or more processors to analyze one or more webpages to identify a transaction indicator associated with a transaction involving an online provider of goods and/or services (Online payment page for goods/services, see at least [0088].  A user may navigate to a “Checkout” stage of a purchase transaction of a merchant website.  See at least [0100] and FIG. 6A.  A browser extension may detect a payment field in the web page.  For instance, the browser extension application may review input field identifiers for input fields in the script to search for identifiers pertaining to payment. The browser extension may detect the payment field.  See at least [0072].  The Examiner interprets the payment field as a transaction indicator.); and 
wherein the one or more instructions, that cause the one or more processors to detect the navigation to the transaction page, cause the one or more processors to detect the navigation to the transaction page based on identifying the transaction indicator, wherein the transaction page is one of the one or more webpages (A user may navigate to a “Checkout” stage of a purchase transaction of a merchant website.  See at least [0100] and FIG. 6A.  A browser extension may detect a payment field in the web page.  For instance, the browser extension application may review input field identifiers for input fields in the script to search for identifiers pertaining to payment. The browser extension may detect the payment field.  See at least [0072].  See also FIG. 6D, detecting checkout screen of transaction page.).
From the teaching of Ganon, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the one or more processors of Englebardt to when performing the monitoring taught by Englebardt to analyze the webpage to identify a transaction indicator, using the detection technique taught by Ganon, in order to minimize the risk of interception, fraud, and/or corruption (see Ganon at least at [0007]).

Regarding claim 17, the combination of Englebardt, Ganon, and Incedayi disclose the limitations of claim 16, and discussed above, and Ganon further discloses the transaction indicator includes at least one of: text that identifies the online transaction, a field that is associated with receiving information for the online transaction, or an executable object that is associated with executing the online transaction (A user may navigate to a “Checkout” stage of a purchase transaction of a merchant website.  See at least [0100] and FIG. 6A.  A browser extension may detect a payment field in the web page.  For instance, the browser extension application may review input field identifiers for input fields in the script to search for identifiers pertaining to payment. The browser extension may detect the payment field.  See at least [0072].  The Examiner interprets the payment field as a field associated with receiving information for the online transaction.).
From the teaching of Ganon, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Englebardt to include the transaction indicator taught by Ganon, in order to minimize the risk of interception, fraud, and/or corruption (see Ganon at least at [0007]).

Regarding claim 18, the combination of Englebardt, Ganon, and Incedayi disclose the limitations of claim 15, and discussed above, and Englebardt further discloses the one or more instructions, prior to receiving a payment message, further cause the one or more processors to provide the transaction identifier for processing by an automated teller machine (The processor of the computing device may generate a unique identifier.  See at least [0045] and FIG. 5, unique identifier 184.  The user may enter the unique identifier to an ATM.  The computing device then receives a receipt confirming the successfully received payment.  The computing device then notifies the vender via a message or notification that is transmitted to the vender.  See at least [0049] and [0054]-[0055].), 
wherein the transaction identifier is associated with the online transaction and is configured to be input into an interface associated with the automated teller machine to allow a user to provide the cash payment via the automated teller machine (The user may enter the unique identifier to an ATM.  The computing device then receives a receipt confirming the successfully received payment.  The computing device then notifies the vender via a message or notification that is transmitted to the vender.  See at least [0049] and [0054]-[0055].  Providing the unique identifier together with payment amount to the ATM.  See at least [0051].).

While Englebardt discloses receiving a payment message, Englebardt does not expressly disclose receiving the virtual card information associated with the virtual transaction card.

However, Incedayi discloses receiving the virtual card information associated with the virtual transaction card (Customer submits necessary information to carry out a transaction.  After the necessary information is entered into the system, the information is transmitted to a bank server.  The Bank server creates a single use virtual prepaid bank card specific for the transaction.  See at least [0039]-[0041].  See also FIG. 2, steps 101-102.).
From the teaching of Incedayi, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the device of Englebardt to receive the virtual transaction card of Incedayi, in order to improve security (see Incedayi at least at [0008]), and to enable individuals to reach products to be purchased online by paying cash to a physical shop, kiosk, ATM, or agencies, (see Incedayi at least at [0009]).

Regarding claim 19, the combination of Englebardt, Ganon, and Incedayi disclose the limitations of claim 15, and discussed above, and Incedayi further discloses the virtual transaction card is configured for a single use that involves the execution of the online transaction (Customer submits necessary information to carry out a transaction.  After the necessary information is entered into the system, the information is transmitted to a bank server.  The Bank server creates a single use virtual prepaid bank card specific for the transaction.  See at least [0039]-[0041].  See also FIG. 2, steps 101-102.).
From the teaching of Incedayi, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the device of Englebardt to use the single-use virtual transaction card taught by Incedayi, in order to improve security (see Incedayi at least at [0008]), and to enable individuals to reach products to be purchased online by paying cash to a physical shop, kiosk, ATM, or agencies, (see Incedayi at least at [0009]).

Regarding claim 20, the combination of Englebardt, Ganon, and Incedayi disclose the limitations of claim 15, and discussed above, and Englebardt further discloses the one or more instructions, that cause the one or more processors to facilitate execution of the online transaction; facilitate the online transaction via an executable object of the transaction page (Button presented to user on transaction screen that when selected allows a user to engage in cash payment for online purchase.  See at least FIG. 3, Button 320 of Checkout Screen 300.).

While Englebardt discloses the one or more instructions, that cause the one or more processors to facilitate execution of the online transaction,
Englebardt does not expressly disclose that the one or more instructions, that cause the one or more processors to facilitate execution of the online transaction, cause the one or more processors to: populate transaction account information fields with the virtual card information.  Furthermore, while Englebardt discloses facilitate the online transaction via an executable object of the transaction page, Englebardt does not expressly disclose execute the online transaction via the transaction page.

However, Ganon discloses cause the one or more processors to: populate transaction account information fields with the virtual card information (Populating recipient name and street address.  See at least [0107] and FIG. 6D-6E.  See also [0111].  Populating card type, card number, expiration date, CVV.  See at least [0107] and FIG. 6D-6E.  See also [0111].);
execute the online transaction via the transaction page  (Once data is populated into fields in a web page, a user may choose to submit the data through the web page.  See at least [0006].  See also [0120].).
From the teaching of Ganon, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Englebardt to prepopulate information fields, using the pre-populating technique taught by Ganon, and to modify Englebardt to execute the online transaction via the transaction page, as taught by Ganon, in order to minimize the risk of interception, fraud, and/or corruption (see Ganon at least at [0007]).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Englebardt in view of Ganon, in further view of Incedayi, and in further view of US 20120290477 A1 (“Clausen”).
Regarding claim 6, the combination of Englebardt, Ganon, and Incedayi disclose the limitations of claim 4, as discussed above.  Englebardt does not expressly disclose the authorized device is associated with a service representative of a third party entity that is associated with the virtual transaction platform.

However, Clausen discloses the authorized device is associated with a service representative of a third party entity that is associated with the virtual transaction platform (A user may complete the transaction at an agent location within cash payment network.  The user will provide the proof of transaction and corresponding transaction information which is inputted into a local agent device.  A local agent may be part of a money transfer service network such as the MoneyGram network. A user may enter a location of such a money transfer service and speak to an in-person agent, use an automated teller machine (ATM), etc., to complete the transaction.  See at least [0033].  See also FIG. 1, Local Agent Device 142a-n in communication with Cash Payment Server 141.  The Examiner interprets the local agent device as the authorization device.  The Examiner also interprets the in-person agent as a representative of a third party entity that is associated with the virtual transaction platform.  And, the Examiner interprets the Cash Payment Server as the virtual transaction platform.).
From the teaching of Clausen, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the authorization device of Englebardt to be associated with the service representative taught by Clausen, in order to enable more under-banked users to engage in online transactions (see Clausen at least at [0004]-[0005]).

Regarding claim 7, the combination of Englebardt, Ganon, and Incedayi disclose the limitations of claim 4, as discussed above, and Englebardt further discloses the validation code comprises a barcode to be scanned by an authorized device (A unique identifier may be a barcode.  See at least [0019].).

While Englebardt discloses the validation code, Englebardt does not expressly disclose the validation code is processed based on the barcode being scanned by the authorized device.

However, Clausen discloses the validation code is processed based on the barcode being scanned by the authorized device (A customer may enter the location of a local agent where the barcode may be scanned and used to provide the transaction information to a local agent device.  See at least [0031].).
From the teaching of Clausen, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Englebardt to process the validation code by scanning, using the scanning technique taught by Clausen, in order to enable more under-banked users to engage in online transactions (see Clausen at least at [0004]-[0005]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Englebardt in Gannon, in further view of Incedayi, and in further view of YouTube Video “How To Pay with Amazon PayCode at Western Union 2019 | Philippines” by Tech Bible, dated October 17, 2019 https://www.youtube.com/watch?v=9BF681anlMc (hereinafter “Amazon Paycode”).
Regarding claim 13, the combination of Englebardt, Ganon, and Incedayi disclose the limitations of claim 8, as discussed above.  While Englebardt discloses an authorized device (see Englebardt at least at [0049] and [0054]-[0055], disclosing the ATM.), Englebardt does not expressly disclose the authorized device is associated with a service representative of a third party entity, and wherein determining that the validation code was processed comprises: receiving a notification that the validation code was processed by the service representative in association with receiving the cash payment from a user; and authenticating the notification based on credentials associated with the service representative.

However, Amazon Paycode discloses the authorized device is associated with a service representative of a third party entity, and wherein determining that the validation code was processed comprises: receiving a notification that the validation code was processed by the service representative in association with receiving the cash payment from a user; and authenticating the notification based on credentials associated with the service representative (User engaging in online transaction with Amazon may select an option to pay cash at a Western Union agent location in order to pay for transaction.  See at least timestamp 0:35.  User receives a QR code to be scanned by a Western Union agent location.  See at least timestamp 0:49.  User interacts with teller at Western Union.  See at least timestamp 1:20.  User provides paycode to Western Union.  See at least timestamp 1:26.  Western Union provides receipt to customer indicating the amount paid to Western Union for the transaction associated with the transaction QR code, and including a Western Union agent signature.  See at least timestamp 1:32.).
From the teaching of Paycode, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the authorized device of Englebardt to be associated with the service representative of the third party entity taught by Amazon Paycode, and to receive a notification that the validation code was processed by the service representative in association with receiving the cash payment from a user; and authenticating the notification based on credentials associated with the service representative, using the technique taught by Amazon Paycode, in order to enable unbanked customers to make online transactions at locations that are conveniently located (see Amazon Paycode at least at timestamp 0:10), and in order to increase security of online transactions (see Amazon Paycode at least at timestamp 0:15), and in order for consumers to avoid transaction limits set by their bank (see Amazon Paycode at least at timestamp 0:23).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
“Definition of 'dialogue box'” dated January 10, 2018 https://www.collinsdictionary.com/us/dictionary/english/dialogue-box (hereinafter “Collins”) defines a dialog box in computing as a window that may appear on a VDU display to prompt the user to enter further information or select an option.
US 20170132624 A1 (“Muchang”) discloses determining a payment method selection via a web browser extension of a web browser (See Muchang at least at [0023] and [0046]-[0048] and [0050]-[0053].  See also FIG. 2c, Browser Extension 207 with Payment Method Selections 209.). 
US 20170186027 A1 (“Hudson”) discloses as the consumer navigates the merchant's website, the browser extension can continue to analyze the content of each webpage to determine whether the consumer has initiated the payment process. More specifically, the browser extension can monitor whether the consumer has accessed the checkout interface. The browser extension may accomplish this by automatically detecting the context of an interface where codes are typically entered. For example, the browser extension may look for certain interface elements (e.g., a selector such as a “Submit” button, or an empty form box for entering codes) that indicate the consumer is currently viewing the checkout interface. Said another way, the browser extension can examine the HyperText Markup Language (HTML) contents of each webpage to see whether it matches what the browser expects of the checkout interface. As another example, the browser extension may monitor the Uniform Resource Locator (URL) used to access each webpage of the merchant. In some instances, the checkout interface may be associated with a distinguishable URL that is detectable by the browser extension. (see Hudson at least [0039]).
US 8321342 B2 (“Marshall”) discloses a system and method to accept and settle transaction payments for an unbanked consumer.
US 20140136351 A1 (“Lennon”) discloses a method of making purchases online can include receiving funds (e.g., bills and/or coins) from a user at a consumer operated kiosk, and receiving online order information at the consumer operated kiosk. The online order information can be associated with a user account stored on a remote database and can include a cost of an online order from a third party merchant. The method can further include initiating transfer of at least a portion of the received funds to the third party merchant to pay for the online order.
US 20130275247 A1 (“Ramaratnam”) discloses systems and methods for managing transactions in which an order is specified online and payment is received at a point of sale (POS).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN E ZEER whose telephone number is (313)446-6606. The examiner can normally be reached Monday - Friday 8-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.E.Z./Examiner, Art Unit 3694                                                                                                                                                                                                        
/ELDA G MILEF/Primary Examiner, Art Unit 3694